DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
3.	Claims 1-19 are pending. Claims 1, 5-13, 15-19 are under examination on the merits. Claims 1, 14, 19 are amended. Claims 2-4, 14 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Information Disclosure Statement
5.	The information disclosure statements submitted on 06/04/2019, 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Stephanie M. Villano on 02/15/2022  that non-elected claims 2-4,14 are entitled to rejoinder with elected claims upon allowance pursuant to MPEP § 821.04 (b).  All the claims renumbered accordingly. 
s 1, 5-13, 15-19 are allowable. Claims 2-4, 14 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among  inventions Group I (claims 1, 5-13, 15-16), Group II (claim 2), Group III (claims 3-4), and Group IV (claim 14), as set forth in the Office action mailed on 09/08/2020 is hereby withdrawn and claims 2-4, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
7.	Claims 1-19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Ujiie et al. (WO 2016/185858, equivalent to US Pub. No. 2018/0114926 A1, hereinafter “Ujiie”). 
Ujiie teaches an imaging element which is formed by sequentially stacking at least an anode, an anode-side buffer layer such as carrier blocking layer, a photoelectric conversion layer, and a cathode. Ujiie does not expressly teach the anode-side buffer layer comprises a material having structural formula (1), and the photoelectric conversion layer comprises a thienoacene-based p-type material. Therefore the instant claims are distinguished over the prior art.   

1, X2, X3, and X4 are each independently an arylamino group, and may or may not have a substituent, and manufacturing method of an imaging element which is formed by sequentially stacking at least an anode, an anode-side buffer layer, a photoelectric conversion layer, and a cathode, wherein the photoelectric conversion layer comprises a thienoacene-based p-type material, wherein the anode-side buffer layer comprises a material having structural formula (1) in which thiophene and carbazole are combined, and the anode-side buffer layer is formed by using a physical vapor deposition method, where X1, X2, X3, and X4 are each independently an arylamino group, and may or may not have a substituent.

    PNG
    media_image1.png
    145
    279
    media_image1.png
    Greyscale

The embodiment provides an imaging element having excellent dark current characteristics and afterimage characteristics, a stacked-type imaging element and an imaging apparatus having the imaging element, and a manufacturing method of the imaging element. Accordingly, the presently claimed invention as defined by claims 1-19 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/15/2022